          Case 1:19-cv-00084-RAL Document 33 Filed 10/09/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

KIM VO,                                           )
               Plaintiff,                         )
                                                  )   No. 1:19-cv-00084-RAL (Erie)
         v.                                       )
                                                  )
DOC SECRETARY JOHN WETZEL, et al.,                )   Richard A. Lanzillo
          Defendant.                              )   United States Magistrate Judge
                                                  )
                                                  )   ECF No. 33



                                                 ORDER

       Plaintiff’s Motion for Production of Documents/ Discovery (ECF No. 32) is GRANTED

in part and DENIED in part.

       The motion DENIED to the extent Plaintiff seeks to require the Defendants to produce

the materials listed in her motion as “initial disclosures” pursuant to Rule 26 of the Federal Rules

of Civil Procedure. Rule 26 requires initial disclosures to be made by the parties, except where

exempted by Rule 26(a)(1)(B). FED. R. CIV. P. 26(a)(1)(A). Under Rule 26(a)(1)(B), an action

“brought without an attorney by a person in the custody of the United States, a state, or

subdivision” is a proceeding exempt from initial disclosures. FED. R. CIV. P. 26(a)(1)(B)(iv);

see also In re Jackson, 445 Fed. Appx. 586, 588 (3d Cir. 2011) (stating an “action brought pro se

by person in federal or state custody is exempt from initial disclosure”).

       The motion is GRANTED to the extent Plaintiff seeks leave to serve a discovery request

upon Defendants in the form of a request for production of documents pursuant to Rule 34 of the

Federal Rules of Civil Procedure. Plaintiff is advised, however, that leave of Court is not

required to serve interrogatories under Rule 33 or requests for production of documents under
          Case 1:19-cv-00084-RAL Document 33 Filed 10/09/20 Page 2 of 2




Rule 34. Discovery requests such as these are to be served (mailed) directly to the attorney for

the Defendants and need not be filed with the Court unless a dispute arises between Plaintiff and

Defendants concerning the discovery request.

       Defendants are instructed to treat the documents listed in Plaintiff’s motion as a request

pursuant to Rule 34 and as having been served upon them as of the entry of this Order. This

instruction does not imply that the Court has evaluated the specifics of the request or determined

whether any specific request is subject to objection.

       So ordered this 9th day of October, 2020.




                                                        ____________________________________
                                                        RICHARD A. LANZILLO
                                                        United States Magistrate Judge
